       Case 1:15-md-02657-FDS Document 1278 Filed 01/10/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                 )
 IN RE: ZOFRAN (ONDANSETRON)                     )   MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                   )
                                                 )   HON. F. DENNIS SAYLOR IV
                                                 )
 THIS DOCUMENT RELATES TO:                       )   DECLARATION IN SUPPORT OF
                                                 )   MOTION TO IMPOUND
               ALL CASES                         )
                                                 )


       DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION TO IMPOUND

       Pursuant to MDL Order No. 13 paragraph 10(c), Plaintiffs submit the following

Declaration in support of Plaintiffs’ Motion to Impound:

   1. The submitting party of the Confidential Information to be filed under seal is Plaintiffs’

       Co-Lead Counsel Robert K. Jenner.

   2. The Confidential Information in Plaintiffs’ Motion to Exclude Dr. Hixon’s Testimony on

       Determination of Teratogenicity and Adverse Events Under Rule 702 and attached Exhibits

       is submitted as support for Plaintiffs’ Motion to Exclude Dr. Hixon’s Testimony on

       Determination of Teratogenicity and Adverse Events Under Rule 702.

   3. GSK designated the information in these documents as confidential.



                                                     Respectfully submitted,

                                                     /s/ Robert K. Jenner
                                                     Robert K. Jenner (BBO No. 569381)
                                                     JENNER LAW
                                                     1829 Reisterstown Road, Suite 350
                                                     Baltimore, MD 21208
                                                     410-413-2155
                                                     rjenner@jennerlawfirm.com
       Case 1:15-md-02657-FDS Document 1278 Filed 01/10/19 Page 2 of 3



                                         Tobias L. Millrood
                                         POGUST, BRASLOW & MILLROOD LLC
                                         8 Tower Bridge, Suite 1520
                                         Conshohocken, PA 19428
                                         610-941-4204
                                         tmillrood@pbmattorneys.com

                                         Kimberly D. Barone Baden
                                         MOTLEY RICE LLC
                                         28 Bridgeside Boulevard
                                         Mount Pleasant, SC 29464
                                         843-216-9265
                                         kbarone@motleyrice.com

                                         M. Elizabeth Graham
                                         GRANT & EISENHOFER P.A.
                                         123 S. Justison Street
                                         Wilmington, DE 19801
                                         302-662-7063
                                         egraham@gelaw.com

                                         James D. Gotz
                                         HAUSFELD
                                         One Marina Park Drive, Suite 1410
                                         Boston, MA 02210
                                         617-207-0600
                                         jgotz@hausfeld.com

Dated: January 10, 2019                  Attorneys for Plaintiffs
        Case 1:15-md-02657-FDS Document 1278 Filed 01/10/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Declaration in Support of the Motion to

Impound, which was filed with the Court through the CM/ECF system, will be sent electronically

to all registered participants as identified on the Notice of Electronic Filing and paper copies will

be sent via first class mail to those identified as non-registered participants.


                                                       /s/ Robert K. Jenner
                                                       Robert K. Jenner
